Opinion by
Mr. Justice Cohen,
Community Housing Services, Inc. (appellant) was the owner of property condemned by the Urban Redevelopment Authority of the City of Pittsburgh. The Board of Viewers awarded appellant $16,200, and it appealed. The jury awarded appellant $14,000. Appellant has appealed to this Court.
In its “Statement of Question Involved” appellant phrases the question as follows: “Did the trial Court committed [sic] error in refusing to permit appellant’s real estate expert to testify as to sales of comparable properly which were made to appellee and which he *347considered in reaching his opinion of the fair market value of appellant’s property?”
In its “History of the Case” appellant notes that it moved for a new trial in the court below on three grounds: (1) the question noted above, (2) error by the lower court in another ruling on evidence and (3) the inadequacy of the verdict.
In its “Summary of Argument” and “Argument” appellant deals solely with single question set forth in its “Statement of Question Involved.” The only mention of any other issue is contained at the end of its argument where the following paragraph appears: “It is evident that the application of the exclusionary rule was in a large part responsible for the totally inadequate verdict in this case. The prices paid by appellee for similar properties would have had a substantial influence on the jury in reaching their verdict.”
Finally, the printed record in this appeal contains only the docket entries, a colloquy between the court below and counsel regarding the exclusion of the testimony referred to in the “Statement of Question Involved” and the opinion of the court below.
We believe this case is governed by Granowitz v. Erie Redevelopment Authority, 432 Pa. 243, 247 A. 2d 623 (1968). There we held a verdict winner who complains of trial errors must convince the court that the errors were not cured by the verdict in its favor and that the errors produced an unjust result. While here, unlike Granowitz, appellant did complain of the inadequacy of the verdict in its motion for a new trial in the court below, it did not demonstrate that the verdict was inadequate or how the errors contributed to the inadequacy. Appellant has not even raised the inadequacy of the verdict as an issue in its “Statement of Question Involved” or in its “Argument.”
*348The record furnished on appeal does not provide us with the testimony necessary for a proper evaluation of the verdict. All we have is the assertion that the Board of Viewers awarded $16,200 and the jury awarded $14,000. This, standing alone as it does, does not provide us with sufficient facts to make a determination that the verdict was inadequate. Hence, any decision on our part on the question raised would be purely advisory.
Judgment affirmed.
Mr. Justice Eagen took no part in the consideration or decision of this case.